AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

DEANTHONY TREADWELL a/k/a DAVID JAMELSON,

Plaintiff, JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 9:17-cv-151

WARDEN ALLEN, et al.,

Defendants.

Oo Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Court's Order dated August 9, 2019, adopting the Magistrate Judge's

Report and Recommendation, judgment is hereby entered dismissing the case without prejudice and

denying Plaintiff leave to appeal in forma pauperis.

Approved by:

 

 

 

 

 

August 20, 2019 Scott L. Poff

Date Clerk
La. Du “= Cv
(By) Deputy Clerk —

GAS Rev 10/1/03
